DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 4/21/2022 have been fully considered but they are not persuasive.
Applicant essentially argues that the Office Action alleges that Alhussien does not teach a custom read retry feature i.e.  that the custom read retry feature cannot be a voltage adjustment capability because the claims require that the custom read retry feature is one of a set of read retry features used to recover data corresponding to a detected error in read data corresponding to a first read request. Applicant also assumes examiner is taking official notice.
Examiner is not taking official notice, as it is not necessary for the exact words of the claim meet the exact words of a teaching, when the limitation is written broadly enough to be taught by Alhussien. 
Applicant’s arguments are not persuasive because Alhussien uses multiple voltages for the purpose of retrying a read. It is a unique way of recovering, thus it is a custom feature.

Applicant essentially argues that Resnick does not teach “altering the uCode to assign a custom read retry feature using one of a set of read retry features used to recover data corresponding to a first read request for use in subsequent read requests”.
It is noted that said quoted feature upon which applicant relies is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In Addition, Resnick was brought mainly for the “loading” feature recited, as the rest of the limitations are a repetition of previous limitations taught by Alhussien.
Additional clarifications added in the rejections.

Applicant essentially argues that Scratch Space reference does not teach previous limitations pointed to Alhussien.
Applicant’s arguments are not persuasive because the Scratch Space reference was brought only to point that a space used is a scratch space. Anything can be stored in scratch as long as it is known in advance that it to holds data only temporarily.

Allowable Subject Matter
Claims 17-18, 20-22, 25-27, 29-30, 32-34, 37-38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 19, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussien (US 2017/0236592 A1), in view of Resnick (US 2009/0055698 A1).
For claim 16, 
Alhussien teaches a memory device comprising: a memory array having multiple blocks of memory cells; and a memory controller operably coupled to the memory array, the memory controller configured to perform operations comprising: (see [0019], [0025], [0045], figure 4, and other locations: view flash as said memory array) receive a first read request (see [0114] and other locations: reads start from requests); read data from the memory array corresponding to the first read request; determine if the read data corresponding to the first read request includes a detectable error; in response to a detected error in the read data corresponding to the first read request, recover data corresponding to the first read request using one of a set of read retry features; and [] (see [0025] and other locations: retry is always because a an error in read). 
Alhussien further teaches that the read retry is a custom read retry (see [0010] and other locations: view voltage adjustment capabilities as said custom)
Alhussien does not explicitly teach load the one of the set of read retry features used to recover data corresponding to the first read request as a custom read retry feature in the memory device for a second read request subsequent to the first read request
However, Resnick teaches load the one of the set of read retry features used to recover data corresponding to the first read request as a custom read retry feature in the memory device for a second read request subsequent to the first read request (see abstract, [0058], and other locations: operations are loaded to perform actions. No reloading is needed for subsequent memory operations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alhussien to include “load … request”, as taught by Resnick, because each one of Alhussien and Resnick teach memory operations therefore they are analogous arts and because loading subroutines to memory is a common operations and once in memory it is reused (see abstract, [0058], and other locations).

For claim 19, 
The combination of Alhussien and Resnick teaches the limitations of claim 16 for the reasons above.
Alhussien further teaches wherein the set of read retry features includes a set of read retry offset settings (see [0007-0008] and other locations: new read and voltages offsets)


For claims 28 and 31, 
The claims recite essentially similar limitations as claims 16 and 19 respectively. Claims 28 and 31 are a method.

Claim 23-24 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Alhussien (US 2017/0236592 A1), in view of Wikipedia “Scratch space” page from date 7/8/2017, retrieved using the WayBackMachine, and hereafter referred to as WBM07082017ss.
For claim 23, 
Alhussien teaches a memory device comprising: a memory array having multiple blocks of memory cells; and a memory controller operably coupled to the memory array, the memory controller configured to perform operations comprising: store a custom read retry feature in a [] space of the memory array; determine if read data corresponding to a read request includes a detectable error; and recover data from a detected error in the read data corresponding to the read request using the custom read retry feature stored in the [] space of the memory array (see rejection to claim 16; see also [0009]: methods stored in memory)
Alhussien does not explicitly teach scratch (space).
However, WBM07082017ss teaches scratch space (see only paragraph: temporary storage such as scratch is sufficient for retry features as it does not need to be backed up)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Alhussien to include “scratch space”, as taught by WBM07082017ss, because each one of Alhussien and WBM07082017ss teach temporary storage in memory therefore they are analogous arts and because temporary storage such as scratch is sufficient for retry features as it does not need to be backed up (see only paragraph).

For claim 24, 
The combination of Alhussien and WBM07082017ss teaches the limitations of claim 23 for the reasons above.
Alhussien further teaches wherein the memory controller is configured to perform operations comprising: receiving the custom read retry feature prior to storing the custom read retry feature in the scratch space of the memory array (see [0009]: piece of data/code is always received from programmer before it is stored in memory).

For claims 35-36, 
The claims recite essentially similar limitations as claims 23-24 respectively. Claims 35-36 are a method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “Loader” page, teaches the basic terminology of loading in view of response to arguments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114